FIRST DIVISION
                              BARNES, P. J.,
                          MERCIER and BROWN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   October 10, 2019




In the Court of Appeals of Georgia
 A19A1666. AMUSEMENT LEASING, INC. v. GEORGIA
     LOTTERY CORPORATION.

      BARNES, Presiding Judge.

      After the Georgia Lottery Corporation (“GLC”) revoked Amusement Leasing,

Inc.’s coin-operated amusement machine master license, Amusement Leasing filed

a petition for judicial review in the superior court. The superior court granted the

GLC’s motion to dismiss the petition on the ground that Amusement Leasing failed

to exhaust its available administrative remedies. Amusement Leasing then filed this

direct appeal from the superior court’s order, and the GLC filed a motion to dismiss

the appeal on the ground that Amusement Leasing was required to file an application

for discretionary review. For the reasons discussed below, we deny the GLC’s motion

to dismiss the appeal and affirm the superior court’s order.
      The relevant procedural facts are undisputed. Amusement Leasing was the

holder of a Class B coin-operated amusement machine (“COAM”) master license

granted by the GLC, which administers Georgia’s statutory framework applicable to

COAMs and COAM businesses. See OCGA §§ 16-12-35 and 50-27-70 to 50-27-104.

See generally Gebrekidan v. City of Clarkston, 298 Ga. 651, 655-658 (3) (a) (784

SE2d 373) (2016) (discussing the COAM laws and their administration by the GLC).

In 2016, the GLC issued three citations to Amusement Leasing for alleged violations

of the COAM laws, and the GLC sent a letter notifying Amusement Leasing that its

master license would be revoked, effective March 7, 2016.

      Amusement Leasing requested and was granted a hearing before a GLC-

appointed hearing officer to challenge the citations and license revocation. Following

the hearing, on December 13, 2016, the hearing officer issued an executive order

finding that Amusement Leasing had violated the COAM laws and provisions of the

GLC Rules and Regulation Manual (the “GLC Rules”) in several respects. The

hearing officer, among other things, upheld the revocation of Amusement Leasing’s

master license and imposed an administrative penalty of $10,000.

      On January 9, 2017, Amusement Leasing filed a timely request for

reconsideration with the hearing officer, who denied the request on February 7, 2017

                                          2
(the “Reconsideration Order”). The Reconsideration Order was served on Amusement

Leasing on February 24, 2017. Over a year later, on July 24, 2018, Amusement

Leasing filed an untimely motion for review with the Chief Executive Officer

(“CEO”) of the GLC in which it challenged the hearing officer’s ruling and requested

out-of-time consideration of the motion (the “Motion for Review”). The CEO did not

issue an order on the Motion for Review within 30 days, and the motion was deemed

denied under GLC Rules.1

         On September 24, 2018, Amusement Leasing filed a petition for judicial review

in the Superior Court of Fulton County in which it argued, among other things, that

the GLC erred in revoking its master license. The superior court subsequently entered

a final order dismissing Amusement Leasing’s petition for failure to exhaust

administrative remedies, and Amusement Leasing filed a notice of appeal from that

order.

         1. As an initial matter, we note that the GLC has filed a motion to dismiss this

direct appeal on the jurisdictional ground that Amusement Leasing was required to

follow our discretionary application procedure to obtain appellate review. Because



         1
             See GLC Rule 13.2.5 (1) (b) (4).

                                                3
Amusement Leasing was authorized to file a direct appeal from the superior court’s

final order reviewing the decision of the GLC, we deny the GLC’s motion to dismiss.

      Two code sections principally determine the method that a party must follow

to obtain appellate review in Georgia: OCGA §§ 5-6-34 and 5-6-35. See Grogan v.

City of Dawsonville, 305 Ga. 79, 82 (2) (823 SE2d 763) (2019); Rebich v. Miles, 264

Ga. 467, 468 (448 SE2d 192) (1994). OCGA § 5-6-34 (a) lists several categories of

trial court orders that may be appealed directly to this Court, including “[a]ll final

judgments, that is to say, where the case is no longer pending in the court below,

except as provided in Code Section 5-6-35.” OCGA § 5-6-34 (a) (1).2 In contrast,

OCGA § 5-6-35 (a) lists several categories of trial court orders for which an

application for discretionary review is required, including “[a]ppeals from decisions

of the superior courts reviewing decisions of . . . state and local administrative

agencies.” OCGA § 5-6-35 (a) (1). An administrative agency is “a governmental body

charged with administering and implementing particular legislation.” State v. Intl.

Keystone Knights of the Ku Klux Klan, 299 Ga. 392, 400 (4) (a), n. 20 (788 SE2d


      2
       OCGA § 5-6-34 (b) describes the interlocutory appeal procedure that must be
followed to obtain review of other orders, but that subsection is not pertinent to the
present appeal. See generally Grogan, 305 Ga. at 82 (2) (discussing interlocutory
appeal procedure).

                                          4
455) (2016), quoting Black’s Law Dictionary at 42 (5th ed. 1979). See Wolfe v. Bd.

of Regents of the Univ. System of Ga., 300 Ga. 223, 227 (2) (a) (794 SE2d 85) (2016).

“The discretionary application procedure must be followed if the underlying subject

matter is listed in OCGA § 5-6-35 (a), even when the party is appealing a judgment

or order that is procedurally subject to a direct appeal under OCGA § 5-6-34 (a).”

(Citation and punctuation omitted.) Grogan, 305 Ga. at 82 (2).

      The GLC argues that OCGA § 5-6-35 (a) (1) applies to cases involving the

superior court’s review of the GLC’s decisions. We disagree because the General

Assembly has expressly provided that the GLC is not to be treated as a state agency.

The GLC was created by the General Assembly in 1992 under the authority of the

Georgia Lottery for Education Act (the “Education Act”), OCGA § 50-27-1 et seq.,3

and OCGA § 50-27-4 of the Education Act provides in relevant part: “There is

created a body corporate and politic to be known as the Georgia Lottery Corporation

which shall be deemed to be an instrumentality of the state, and not a state agency,

and a public corporation.”4 (Emphasis supplied.) “When we consider the meaning of

      3
          See Ga. L. 1992, p. 3173, § 2.
      4
       The GLC also is exempt from the requirements of the Georgia Administrative
Procedure Act, OCGA § 50-13-1 et seq. See OCGA § 50-27-9 (a) (3), (19). Another
code section, OCGA § 50-27-77, refers to appeals in the context of decisions by the

                                           5
a statute, we must presume that the General Assembly meant what it said and said

what it meant.” (Citation and punctuation omitted.) Deal v. Coleman, 294 Ga. 170,

172 (1) (751 SE2d 337) (2013). By its plain language, OCGA § 50-27-4 makes clear

that the GLC is not to be deemed a state agency. See Ga. Lottery Corp. v. Tabletop

Media, 346 Ga. App. 498, 501 (816 SE2d 438) (2018) (quoting OCGA § 50-27-4 for

proposition that GLC is “not a state agency”).

      Furthermore, the “contextual backdrop” of a statute is relevant in determining

its meaning. Wright v. Brown, 336 Ga. App. 1, 4 (2) (783 SE2d 405) (2016). When

OCGA § 50-27-4 was enacted in 1992 as part of the Education Act, OCGA § 5-6-35

(a) (1) had been in force for many years.5 “We must . . . presume that the General

Assembly had full knowledge of the existing state of the law and enacted [OCGA §

50-27-4] with reference to it.” (Footnote and punctuation omitted.) Wright, 336 Ga.


GLC but does not specify whether OCGA §§ 5-6-34 or 5-6-35 should apply: “Appeal
from any final judgment of the Superior Court of Fulton County may be taken by any
party, including the corporation, in the manner provided for in civil actions
generally.”
      5
        OCGA § 5-6-35 (a) (1) was enacted in 1979. See Ga. L. 1979, p. 619, § 3. See
also Intl. Keystone Knights of the Ku Klux Klan, 299 Ga. at 398 (4) (discussing
enactment of OCGA § 5-6-35 (a) (1)). The original version of the statutory subsection
did not extend to decisions by the State Board of Education, but it did apply to
decisions by state and local administrative agencies. See Ga. L. 1979, p. 619, § 3; Intl.
Keystone Knights of the Ku Klux Klan, 299 Ga. at 398 (4), n. 18.

                                           6
App. at 4 (2). See Buice v. Dixon, 223 Ga. 645, 647 (157 SE2d 481) (1967). We

therefore presume that the General Assembly’s express statement that the GLC is “not

a state agency” was a matter of considered choice made with knowledge of the

existing law of appellate procedure. See id.

      Accordingly, based on the language of OCGA § 50-27-4 and the contextual

backdrop in which it was enacted, a superior court order reviewing a decision of the

GLC does not fall within the ambit of OCGA § 5-6-35 (a) (1), and an application for

discretionary review therefore is not required.6 Compare Kyle v. Georgia Lottery

Corp., 290 Ga. 87, 88-91 (1) (718 SE2d 801) (2011) (GLC entitled to sovereign

      6
         In Tabletop Media, 346 Ga. App. at 498, we addressed the appeal of a
superior court order reviewing a GLC decision after noting in passing that this Court
had granted an application for discretionary review. However, we did not address this
Court’s jurisdiction, and thus “no binding precedent was established” with respect to
that issue. State v. Outen, 289 Ga. 579, 582 (714 SE2d 581) (2011). “It is axiomatic
that the decisions of this Court do not stand for points that were neither raised by the
parties nor actually decided in the resulting opinion, and that questions which merely
lurk in the record, neither brought to the attention of the court nor ruled upon, are not
to be considered as having been so decided as to constitute precedents.” (Footnote
and punctuation omitted.) Palmer v. State, 282 Ga. 466, 468 (651 SE2d 86) (2007).
Additionally, the GLC relies on an unpublished dismissal order entered by this Court
in a different appeal, see Ridley v. Ga. Lottery Corp., No. A19A0795 (decided Dec.
11. 2018), cert. applied for No. S19C0938 (March 20, 2019), but “an unpublished
dismissal order . . . serves as neither physical nor binding precedent.” Tunnelite, Inc.
v. Estate of Sims, 266 Ga. App. 476, 479 (3) (597 SE2d 555) (2004). See Spurlock v.
Dept. of Human Resources, 286 Ga. 512, 514 (2) (690 SE2d 378) (2010).


                                           7
immunity under the Georgia Tort Claims Act, given that both instrumentalities and

agencies are included in the definition of “state” under the Act). Because Amusement

Leasing was entitled to bring a direct appeal from the superior court’s final order

under OCGA § 5-6-34 (a) (1), the GLC’s motion to dismiss the appeal is denied.

      2. In several related enumerations of error, Amusement Leasing contends that

the superior court erred in dismissing its petition for judicial review for failure to

exhaust available administrative remedies. We disagree.

      “Under long-standing Georgia law, the failure of plaintiffs to exhaust their

available administrative remedies ordinarily precludes judicial relief.” Ga. Dept. of

Behavioral Health & Developmental Disabilities v. United Cerebral Palsy of Ga.,

298 Ga. 779, 786 (2) (a) (784 SE2d 781) (2016). The General Assembly has

authorized the GLC to adopt rules and regulations “for the regulation of its affairs and

the conduct of its business,” OCGA § 50-27-9 (a) (3), and, more specifically, for the

enforcement of the COAM laws, OCGA § 50-27-81 (b). Under the GLC Rules, after

a hearing officer issues an executive order applying the COAM laws, an aggrieved

party seeking relief must follow a two-step appeal procedure within the GLC that

involves requesting reconsideration from the hearing officer and then moving for



                                           8
review by the GLC’s President/CEO. GLC Rule 13.2.5 (1).7 The GLC Rules

expressly state that a party must follow this appeal procedure and that the failure to

follow the procedure “shall constitute a waiver of . . . appeal rights.” GLC Rule 13.2.5

(3). Given these mandatory rules adopted by the GLC, if a party fails to utilize the

available appeal procedures afforded by the GLC Rules before seeking review in the

superior court, the party has failed to exhaust its administrative remedies, and the




      7
        In the superior court, the parties and the court relied on the appeal procedures
adopted by the GLC and promulgated in the “GLC Rules & Regulations Manual,
GLC Rules – Coin Operated Amusement Machines, Rule 13.2 Coin Operated
Amusement Machine Administration.” We note that the Department of Revenue of
the State of Georgia adopted a regulation addressing appeal procedures in COAM
cases that went into effect in January 2011. See Ga. Comp. R. & Regs., r.
560-2-19-.05. In 2013, the General Assembly transferred the responsibility for
administration and enforcement of the COAM laws from the Department of Revenue
to the GLC. See Ga. L. 2013, p. 37, § 1-1. However, Ga. Comp. R. & Regs., r.
560-2-19-.05 has not been repealed, and we recently applied that regulation in a case
involving the GLC. See Ga. Lottery Corp. v. 1100 Shorter Dollar, LLC, __ Ga. App.
__ (Case No. A19A1298, decided Aug. 22, 2019). But see Tabletop Media, 346 Ga.
App. at 500, n. 4 (citing to GLC Rule 13.2.5). We need not determine in this case
whether or to what extent GLC Rule 13.2 contained in the GLC Rules Manual has
superceded Ga. Comp. R. & Regs., r. 560-2-19-.05 because the time-deadline
provision central to this appeal (discussed infra) is materially the same in both.
Compare GLC Rule 13.2.5 (1) (b) (1) (A) (party “shall have ten (10) days” from
receipt of reconsideration order to file motion for review), with Ga. Comp. R. &
Regs., r. 560-2-19-.05 (1) (b) (1) (party “shall have ten (10) days” from receipt of
reconsideration order to file motion for review).

                                           9
superior court action should be dismissed. See Diverse Power v. Jackson, 285 Ga.

340, 341-342 (676 SE2d 204) (2009).

      Amusement Leasing failed to exhaust its available administrative remedies

under the two-step appeal procedure set out in the GLC Rules. Under that procedural

framework, an aggrieved party who wishes to appeal the hearing officer’s executive

order first must file a request for reconsideration with the hearing officer “no later

than ten (10) days” after receipt of the executive order. GLC Rule 13.2.5 (1) (a) (1).

After the hearing officer grants or denies the request for reconsideration of the

executive order, the party “shall have ten (10) days” from receipt of the

reconsideration order to file a motion for review with the GLC’s President/CEO. GLC

Rule 13.2.5 (1) (b) (1) (A).

      Amusement Leasing filed a timely request for reconsideration with the hearing

officer. But after the hearing officer entered the Reconsideration Order and

Amusement Leasing received it, Amusement Leasing did not file its Motion for

Review with the GLC’s CEO within the ten-day deadline. By failing to comply with

the mandatory time deadline, Amusement Leasing did not exhaust its available

administrative remedies before seeking review in the superior court. See Fulton

County Taxpayers Foundation v. Ga. Public Svc. Comm., 287 Ga. 876, 879-880 (2)

                                         10
(700 SE2d 554) (2010) (party failed to exhaust its administrative remedies by filing

an untimely application for leave to intervene and participate in Public Service

Commission certification proceeding); Diverse Power, 285 Ga. at 341-342 (party

failed to exhaust its administrative remedies by filing an untimely bid protest with the

Department of Technical and Adult Education). Accordingly, we affirm the superior

court’s dismissal of Amusement Leasing’s petition for review on the ground that it

failed to exhaust its administrative remedies. See id. Accord 1100 Shorter Dollar,

LLC, __ Ga. App. at __ (holding that plaintiff could not pursue a writ of mandamus

against the GLC in the superior court; plaintiff had an adequate remedy at law in the

form of GLC’s two-step appeal procedure for license revocation followed by appeal

to the superior court of the GLC’s decision, but plaintiff never pursued that remedy).

      Judgment affirmed. Mercier and Brown, JJ., concur.




                                          11